Filed 03/25/20                                     Case 19-27860                                        Doc 31



                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 19-27860 - C - 13
            George Francis Nichols and                     )   Docket Control No. WLG-1
            Darlene Frances Nichols,                       )   Document No. 22
                            Debtors.                       )   Date: 03/10/2020
                                                           )   Time: 2:00 PM
                                                           )   Dept: C



                                                        Order
           Findings of Fact and Conclusions of Law are stated in the Civil
           Minutes for the hearing.

                The Motion to Confirm the Amended Chapter                  13 Plan filed by
           the debtor, George Francis Nichols and Darlene                  Frances Nichols
           (“Debtor”) having been presented to the court,                  and upon review of
           the pleadings, evidence, arguments of counsel,                  and good cause
           appearing,

                IT IS ORDERED that the Motion is granted, and Debtor’s
           Amended Chapter 13 Plan filed on January 24, 2020, is confirmed.
           Debtor’s Counsel shall prepare an appropriate order confirming
           the Chapter 13 Plan, transmit the proposed order to the Chapter
           13 Trustee, David Cusick (“Trustee”), for approval as to form,
           and if so approved, the Chapter 13 Trustee will submit the
           proposed order to the court.


                   March 25, 2020




           [22] - Motion/Application to Confirm Chapter 13 Plan [WLG-1] Filed by Joint Debtor Darlene
           Frances Nichols, Debtor George Francis Nichols (lars)
